In an action to recover on a business line of credit agreement and a personal guaranty, the defendants appeal from a judgment of the Supreme Court, Rockland County (Alfieri, Jr., J.), dated April 19, 2012, which, upon an order of the same court dated April 17, 2012, granting the plaintiffs motion for summary judgment on the complaint, is in favor of the plaintiff and against them in the total sum of $24,997.75. The notice of appeal from the order dated April 17, 2012, is deemed to be a notice of appeal from the judgment (see CPLR 5512 [a]).
Ordered that the judgment is affirmed, with costs.
On its motion for summary judgment on the complaint, the plaintiff established its prima facie entitlement to judgment as a matter of law by demonstrating that the defendant Barnaby C. *914Joyce Agency, Inc., defaulted on the credit agreement it had entered into with the plaintiff and that the defendant Barnaby Joyce failed to meet his obligation as guarantor on the credit agreement. In opposition, the defendants failed to raise a triable issue of fact.
The defendants’ remaining contentions are without merit.
Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment on the complaint (see Fleet Bank v M & Z Headwear, 308 AD2d 507 [2003]). Rivera, J.E, Angiolillo, Hall and Cohen, JJ., concur.